Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on May 19, 2022 including a new title which provides informative value in classifying and searching.   

The updated search revealed prior art that reads on the attributes of claim 12, thus necessitating the amended claim language below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with David Baker on June 7, 2022.
The amended application filed May 19, 2022 has been further amended clearly distinguish the claimed invention from known prior art in the following manner:

12.	(Currently amended)  A according to claim 1, wherein 






	the beam comprises an elastically deformable region arranged to conform to the shape of the first drain electrode or the first drain electrode comprisesan elastically deformable region arranged to deform when in contact with the beam, to conform to the shape of the beam, to increase the contact surface area between the beam and the first drain electrode.

13.	(Currently amended)   A device according to claim 12 wherein 




		the beam comprises an elastically deformable region arranged to conform to the shape of the second drain electrode or the second drain electrode comprises

19.	(New)  A non-volatile computing device according to claim 14, wherein the beam comprises an elastically deformable region arranged to conform to the shape of the first drain electrode or the first drain electrode comprises an elastically deformable region arranged to deform when in contact with the beam, to conform to the shape of the beam, to increase the contact surface area between the beam and the first drain electrode.

20.	(New)  A non-volatile computing device according to claim 19, wherein the beam comprises an elastically deformable region arranged to conform to the shape of the second drain electrode or the second drain electrode comprises an elastically deformable region arranged to deform when in contact with the beam, to conform to the shape of the beam, to increase the contact surface area between the beam and the second drain electrode.
Reasons for Allowance
Claims 1-20 are allowed.
Regarding claims 1 and 14; allowability resides, at least in part, with the prior art not showing or fairly teaching an electromechanical relay device comprising an electrically conductive beam with an arcuate portion coupled to a source electrode by an arm portion, where the arcuate portion is mounted for pivotal movement about a pivot axis which is generally coaxial with the beam axis; first and second arcuate surfaces of actuator electrodes face the arcuate portion of the conductive beam with there respectively being a generally uniform first gate gap and second gate gap between the arcuate surfaces of actuator and the conductive beam wherein the first and second gate gaps remain constant during all modes of operation of the electromechanical relay device in conjunction with ALL the remaining limitations within respective claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 6,836,029 Greenberg et al. Figs. 1-3 disclose an electromechanical relay device comprising a conductive beam which deforms upon activation and a drain electrode having a compressible coating.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.


           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833